DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on November 8, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miyata (US 2017/0082904).

Regarding claim 3, Miyata further discloses wherein a material of the plasma barrier enclosure in the plasma barrier enclosure array is selected from a group of acrylic resin, polyurethane resin, epoxy resin, organic silicone resin or glass (Paragraph [0059]).
Regarding claim 4, Miyata further discloses wherein the pixel electrode is internally embedded in a Thin Film Transistor (TFT) glass substrate (Paragraph [0055-0056]), and the pixel electrode and the display plasma are adhered to each other by a lightproof insulating adhesive layer (23; Paragraph [0064, 0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2017/0082904).
Regarding claim 2, Miyata teaches the invention of claim 1, including wherein the width of each plasma barrier enclosure is not more than 30 microns, and a height of each plasma barrier enclosure is not more than 60 microns (Paragraph [0052]), but fails to teach wherein the width of the plasma barrier enclosure is equal to the width of each gap between the pixel electrode units. However, one of ordinary skill in the art would have reasonably contemplated having the width of the plasma barrier enclosure is equal to the width of each gap between the pixel electrode units in order to maximize the electrode size within each pixel to control the plasma. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyata to have having the width of the plasma barrier enclosure is equal to the width of each gap between the pixel electrode units in order to maximize the electrode size within each pixel to control the plasma.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 5, specifically, the limitations with regard to an electrically conductive layer.
In claim 6, specifically, the limitations with regard to the viscosity of the electrophoretic fluid.
In claim 7, specifically, the limitations with regard to microspheres.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879